Citation Nr: 1145322	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  03-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for heart disease as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a Travel Board Hearing that was scheduled and rescheduled at his request for May 2005.  He withdrew his hearing request in writing in April 2005.  See 38 C.F.R. § 20.702 (2011).

In June 2005, the Board remanded the claim of entitlement to service connection for heart disease on a presumptive basis for additional development under the radiation-specific assistance guidelines.  See 38 C.F.R. § 3.311 (2011).

In August 2008, April 2009, and July 2009 the Board again remanded the Veteran's claim of entitlement to service connection for heart disease due to ionizing radiation for further evidentiary and procedural development.

The Board has recharacterized the issue from prior remands in order not to limit consideration of this claim to simply the presumptive theory of service connection.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's heart disease is neither shown by the credible lay or medical evidence to have been manifested in-service, nor was it compensably disabling within one year of his separation from active duty, nor is it etiologically related to a disease, injury, or event in service, to include exposure to ionizing radiation.



CONCLUSION OF LAW

Heart disease was not incurred or aggravated during active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2002, August 2003, August 2005, and February 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The December 2002 letter requested information to support the Veteran's claim of in-service ionizing radiation exposure.  A July 2006 letter informed the Veteran of how disability evaluations and effective dates are assigned.  The claim was most recently readjudicated in September 2011.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, service personnel records, VA medical records, and private medical records.  

A radiation dosage assessment was obtained from the Defense Threat Reduction Agency in June 2007.  A VA examination report was obtained in August 2006, and clarifying addenda were added to the record in September 2006 and January 2009.  Opinions addressing the etiology of the appellant's heart disease were obtained from the Director of Radiation and Physical Exposures and the Director of Compensation and Pension Service in December 2010.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.

II.  Service Connection

The Veteran seeks entitlement to service connection for heart disease, to include due to in-service ionizing radiation exposure.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a 'radiogenic disease' may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service records show he is a radiation-exposed veteran by virtue of his service as a member of the American occupation forces in the Nagasaki area from September to November 1945.  38 C.F.R. § 3.309(d)(3).  He was diagnosed with coronary atherosclerotic heart disease in 1984, approximately 38 years after his separation from active service.  While heart disease is not a radiogenic disease under 38 C.F.R. § 3.311(b)(2), the appellant asserts that there is adequate scientific and medical evidence to show that his exposure was sufficient to have caused his coronary atherosclerotic heart disease.  

A June 2007 letter from the Defense Threat Reduction Agency stated that the appellant's combined external gamma and internal doses to the heart were: total external gamma dose: 0.2 rem; upper bound total external gamma dose: 0.6 rem; internal committed alpha dose to the heart: 0.033 rem; upper bound committed alpha dose to the heart: 0.33 rem; internal committed beta plus gamma dose to the heart: 0.113 rem; upper bound committed beta plus gamma dose to the heart: 1.13 rem.  It was noted that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  This dose reconstruction was based on the report: Radiation Dose Reconstruction: U.S. Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F).  It was noted that this dose reconstruction was based on the worst case assumptions for the Veteran's scenario.

In October 2010, the dose reconstruction prepared by the Defense Threat Reduction Agency was forwarded to by VA's Director of Compensation and Pension Service to the Under Secretary for Health for an opinion addressing any link between the appellant's heart disease and his in-service exposure to ionizing radiation.  This memorandum notes that the Veteran was 21 years old at the time of exposure.  He was noted to have a history of coronary artery disease, status post angioplasty in 1984, and status post aortic aneurysm repair in 1985.  Coronary artery disease was diagnosed 39 years after exposure to ionizing radiation.  It noted the Veteran's vital statistics, including his height and weight, at the time of his entrance into service.  The Veteran was noted to be a retired railroad worker.  There was no post-service exposure to ionizing radiation.  Family history revealed was significant for the Veteran's aunt suffering a stroke, and for a grandfather and uncle to have heart disease.  The appellant was noted not to use tobacco or alcohol.  

A December 2010 memorandum from the VA's Director of Radiation and Physical Exposures noted that the study, "Coronary heart disease after radiotherapy for peptic ulcer disease," authored by Z.A. Carr, et al., published in Volume 61 of the International Journal of Radiation Oncology, Biology and Physics, pages 842-50, reported that there was a higher than expected frequency of coronary heart disease after irradiation for benign peptic ulcer in patients who received volume-weighted cardiac doses from 1.6 to 3.9 Gy (160 to 390 rad).  Significantly, the Veteran's heart dose was 1/100 of the lower threshold indicated in this study.  Thus, it was the Director's opinion that it was unlikely the Veteran's coronary artery disease can be attributed to ionizing radiation exposure while in military service.  

In a December 2010 memorandum, the Director of Compensation and Pension Services opined that there was no reasonable possibility that the Veteran's coronary artery disease resulted from exposure to radiation in service.  This opinion was based on the June 2007 dose assessments from the Defense Threat Reduction Agency, the facts of the Veteran's case as contained in the claims file, and the December 2010 Radiation and Physical Exposures memorandum.  

Turning to the evidence in his favor, the Veteran noted in his July 2003 substantive appeal that he had experienced body weakness ever since he was released from service and that, while he did not go see a doctor, this weakness could have been due to heart problems. 

Lay persons may relate symptoms they observed, but they may not render an opinion on matters which require medical knowledge, such as the underlying condition which is causing the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  In the case at hand, the Veteran does not possess the necessary expertise to link post-service feelings of weakness to heart disease that was not diagnosed until 38 years after his separation from service.  

The representative has submitted two articles that he contends support the claim.  The first of these is a University of Florida study that appeared in the Journal of the American Medical Association.  This study indicates that cancer patients treated with radiation may develop serious heart problems many years after radiation treatment.  The second article, which appears in "Health Scout News," explores researchers' increasing concerns about heart disease risks as chemotherapy and radiation have made cancer in children less deadly.  This article noted that, many times, heart disease develops a few years later.  

The Board has considered the submitted literature but finds it lacks probative value in the consideration of the Veteran's particular claim, as these articles do not even purport to address the specific facts of the individual case under consideration.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim,' but, 'standing alone,' must include 'generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion').   A January 2009 critique from a VA examiner notes that these articles discuss the effects of focused, high-dose, therapeutic radiation doses, which differ from non-therapeutic radiation doses at issue in this case.  The examiner also noted that the above articles are nonconclusive, as "both conclude that [there] 'may be' a relationship between focal, cancer killing radiation doses focused on the chest used to treat Hodgkin's disease (and other cancers) and coronary artery disease."  Aside from being inapplicable to the facts of the Veteran's case, such statements are speculative and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not,' and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ('may or may not' language by physician is too speculative).  In the absence of probative and competent evidence that links their conclusions to the Veteran's claim, the aforementioned articles lack probative value in the consideration of the case at hand.  

On the other hand, the December 2010 opinions from the Director of Radiation and Physical Exposures and the Director of Compensation and Pension Services focus specifically on the facts of the Veteran's case.  The Radiation and Physical Exposures memorandum cites the report on which its dose reconstruction estimate is based and notes that worst case assumptions for the Veteran's scenario were used.  This memorandum also explains its rationale through reference to the Carr et al. study and application of the findings of that study to the facts of the Veteran's case.  

The Carr et al. study, by itself, may present some of the same complications that appear in the articles that were submitted by the Veteran's representative, such as the fact that the Carr et al. study appears to involve focused therapeutic radiation doses rather than non-therapeutic radiation doses.  The Board notes, however, that the Carr et al. study was introduced by a trained physician who possesses the necessary medical expertise to process the findings of that study and apply them to the Veteran's case.  In this case, the representative who submitted the other articles for VA's consideration is not professionally qualified to draw medical conclusions about the Veteran's case, especially when those conclusions are based on medical literature that does not clearly and specifically apply to the claim at hand.  Finally, it bears emphasizing that any favorable clinical literature linking coronary artery disease to radiation exposure is based upon findings involving individuals who were exposed to vastly higher amounts of radiation than the appellant. 

Based on the above, the Board concludes that a preponderance of the most competent and probative evidence in the case is against the claim.  The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.   As a preponderance of the evidence is against the claim, however, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim is denied.


ORDER

Entitlement to service connection for heart disease as a result of exposure to ionizing radiation is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


